Title: From Benjamin Franklin to [John Calder], 21 August 1784
From: Franklin, Benjamin
To: Calder, John


				
					Dear Sir
					Passy, Augt. 21. 1784
				
				Understanding that my Letter intended for you by General Melvill was lost at the Hotel d’Espagne I take this Opportunity by my Grandson to give you the purport of it, as well as I can recollect. I thank’d you for the Pleasure you had procur’d me of the General’s Conversation, whom I found a judicious, sensible, and amiable Man. I was glad to hear that you possess’d a comfortable Retirement, and more so that you had Thoughts of removing to Philadelphia, for that it would make me very happy to have you there. Your Companions would be very acceptable to the Library, but I hoped you would long live to enjoy their Company yourself. I agreed with you in Sentiments concerning the Old Testament, and thought the Clause in our Constitutions, which required the Members of Assembly to declare their belief that the whole of it was given by divine Inspiration,

had better have been omitted. That I had opposed the Clause; but being overpower’d by Numbers, and fearing more might in future times be grafted on [it, I pre]vailed to have the additional Clause, that no fu[rther or more] extended Profession of Faith should Ever [be exacted. I ob]serv’d to you, too, that the Evil of it [was the less, as no In]habitant, nor any Officer of Government, except the Members of Assembly, were oblig’d to make that Declaration. So much for that Letter. To which I may now add that there [are] several Things in the old Testament impossible to be given by divine Inspiration, such as the Approbation ascrib’d to the Angel of the Lord, of that abominably wicked and detestable Action of Jael the Wife of Heber the Kenite. If the rest of the Book were like that, I should rather suppose it given by Inspiration from another Quarter, and renounce the whole.
				By the way how goes on the Unitarian Church in Essex Street? and the honest Minister of it, is he comfortably supported? Your old Colleague, Mr Radcliffe, is he living? And what became of Mr Denham? My Grandson, who will have the honour of delivering this to you, may bring me a Line from you and I hope will bring me an Account of your continuing well and happy.
				
				I jogg on still, with as much Health and as few of the Infirmities of old Age as I have any Reason to expect. But whatever is impair’d in my Constitution, my Regard for my old Friends remains firm and intire. You will always have a good Share of it, for I am ever, with great & sincere Esteem, Dear Sir, Your most obedient & most humble Servant
				
					B. Franklin
				
			